Citation Nr: 1108441	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-35 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for a right total knee replacement, currently rated as 30 percent disabling.  

2.  Entitlement to an increased initial rating for a right wrist disability, currently rated as 10 percent disabling.  

3.  Entitlement to an increased initial rating for a low back disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran had active service duty from July 1975 to September 1977 and from February 1985 to April 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from January 2007 and March 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that decreased the Veteran's rating for a right total knee replacement from 100 to 30 percent disabling, effective June 1, 2007; granted service connection and assigned a 10 percent rating for a right wrist disability, effective May 1, 2006; and granted service connection and assigned a 10 percent rating for a low back disability, effective May 1, 2006.  The Veteran testified before the Board in June 2010.  


FINDINGS OF FACT

1.  At his June 2010 hearing before the Board, the Veteran withdrew his appeal concerning entitlement to an increased rating for a right total knee replacement.  

2.  The Veteran's right wrist disability has been manifested by pain, but no limitation of motion, ankylosis, muscle injury, limitation of motion of the individual right fingers, neurological deficits of the right hand or wrist, malunion or nonunion of the radius or ulna, or impairment of supination and pronation.  

3.  The Veteran's low back disability has not manifested forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and has not been productive of any incapacitating episodes or neurological deficits.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal of the issue of entitlement to an increased rating for a right total knee replacement have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

2.  The criteria for an initial rating in excess of 10 percent for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159. 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5024 (2010).

3.  The criteria for an initial rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159. 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February 2006, March 2006, and October 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Withdrawal 

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c).  

In November 2007, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to an increased rating for a right total knee replacement, as identified in the September 2007 Statement of the Case.    

At his June 2010 hearing before the Board, the Veteran stated that he was withdrawing the appeal as to the issue of entitlement to an increased rating for a right total knee replacement.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of the Substantive Appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993) (a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a written Notice of Disagreement within the meaning of 38 U.S.C. § 7105).   

As the Veteran has withdrawn his appeal as to the issue of entitlement to an increased rating for a right total knee replacement, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review the issue.  Accordingly, the issue of entitlement to an increased rating for a right total knee replacement is dismissed.   

Increased Rating 

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.     

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered groups of minor joints, and the wrist is considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010, used for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  

In this case, there is no X-ray evidence of arthritis in the Veteran's right wrist for all periods under consideration.  Therefore, the criteria listed under Diagnostic Code 5003 cannot serve as a basis for an increased initial rating for the right wrist disability.  Regarding the low back disability, although there is x-ray evidence of arthritis, the Veteran is already in receipt of a compensable rating under a limitation of motion code.  Therefore, he is not entitled to an increased initial rating for his low back disability under the diagnostic codes for arthritis.  The Board will therefore discuss the applicability of the other criteria.  
   
Right Wrist Disability 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a.  For VA purposes, normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  Normal radial deviation of the wrist is from 0 to 20 degrees, and normal ulnar deviation is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69.  In this case, the clinical evidence of record shows that the Veteran is right-handed.  Thus, the rating of his upper extremity disability is to be made on the basis of the right upper extremity being the major extremity. 

The Veteran's right wrist disability has been rated 10 percent disabling under Diagnostic Code 5215-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5215 pertains to limitation of motion of the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Diagnostic Code 5024 pertains to tenosynovitis and is rated on limitation of motion of the affected part, as degenerative arthritis, except gout which is rated under Diagnostic Code 5002.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  

Diagnostic Code 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist.  Limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

Diagnostic Code 5213 provides ratings based on impairment of supination and pronation.  Limitation of supination of the forearm of the major upper extremity to 30 degrees or less warrants a 10 percent rating.  Limitation of pronation of the forearm of the major upper extremity warrants a 20 percent rating if motion is lost beyond the last quarter of the arc and the hand does not approach full pronation or if there is bone fusion with the hand fixed near the middle of the arc or moderate pronation.  A 30 percent rating requires that motion be lost beyond the middle of the arc or there is bone fusion with the hand fixed in full pronation.  A 40 percent rating is warranted if there is bone fusion with the hand fixed in supination or hyperpronation.  38 C.F.R. § 4.71a, Diagnostic Code 5213. 

In considering the applicability of other Diagnostic Codes, the Board finds that Diagnostic Codes 5210 (nonunion of the radius and ulna with flail false joint), 5211(impairment of the ulna), 5212 (impairment of the radius), 5214 (ankylosis of the wrist), 5228 (limitation of motion of the thumb), 5229 (limitation of motion of the index or long finger), 5230 (limitation of motion of the ring or little finger), 5307 (flexion of wrist and fingers), 8511 (paralysis of the middle radicular group), and 8512 (paralysis of the lower radicular group) are not applicable because the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record, or any report of VA examination for the periods under consideration demonstrates any objective finding of ankylosis, muscle injury, limitation of motion of the individual right fingers, or nonunion or malunion of the radius or ulna.  While the Veteran was diagnosed with ulnar nerve neuropathy at a March 2006 VA examination, it did not appear that any objective neurological testing had been conducted, and examination of the right wrist and hand was normal.  Furthermore, neurological testing of the bilateral upper extremities at a November 2006 VA examination was normal, and the Veteran denied any decreased sensation in his right wrist at a June 2010 BVA hearing.  Therefore, the Board finds that despite the diagnosis of ulnar nerve neuropathy in March 2006, there were no objective or subjective neurological deficits of the right hand or wrist, and the Diagnostic Codes relating to neurological impairment are not applicable in this case.  

On VA examination in March 2006, the Veteran complained of slight aching in the right wrist.  Examination of the right wrist and hand were normal.  There was no loss of grip or strength.  The Veteran had 70 degrees flexion of the right wrist.  Although no neurological testing appeared to have been conducted, the Veteran was diagnosed with ulnar nerve neuropathy.  

At a November 2006 VA examination, the Veteran complained of swelling with use of the right wrist, giving way of the right wrist when holding a dental handpiece, lack of endurance when doing push-ups and holding a pen or pencil, and fatigability when doing any activity.  He reported aching and sharp right wrist pain that occurred 10 times a day and lasted 15 minutes each time.  He stated that the pain level was at an 8 and could be elicited by physical activity and doing dentistry.  He maintained that at the time of his pain, he could function with medication.  He also reported that his condition did not cause incapacitation, nor had he had any prosthetic implants of the joint.  The examiner concluded that the Veteran's functional impairment was occasional sharp pain in the right wrist.  

Examination of the right wrist revealed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  Range of motion of the right wrist showed 70 degrees dorsiflexion, 80 degrees palmar flexion, 20 degrees radial deviation, and 45 degrees ulnar deviation.  Upon repetitive use, joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Neurological examination of the upper extremities revealed normal motor and sensory function.  Biceps jerk and triceps jerk was 2+ bilaterally.  An x-ray of the right wrist showed slight widening of the scapholunate interval, which was indicative of a ligament injury.  The examiner diagnosed the Veteran with fibrocartilage tear status post osteotomy and ulnar shortening of the right wrist.  

On VA examination in August 2009, the Veteran reported weakness and pain in the right wrist.  He denied any stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  He stated that he did not experience any flare-ups, incapacitation, or functional impairment.  Examination revealed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, guarding of movement, or ankylosis.  Range of motion testing of the right wrist indicated 70 degrees dorsiflexion, 80 degrees palmar flexion, 20 degrees radial deviation, and 45 degrees ulnar deviation.  There was pain on palmar flexion and ulnar deviation.  After repetitive use, there was no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.  An x-ray of the right wrist showed a healed fracture distal shaft of the ulnar.  

The Veteran testified before the Board at a hearing in June 2010.  Testimony revealed, in pertinent part, that the Veteran periodically experienced pain in the right wrist when he cocked it unexpectedly.  The Veteran testified that he felt a stretching or pressure in his wrist when he lifted heavy objects.  He reported that he did not take daily medication for his wrist disability because he did not experience symptoms on a daily basis.  He stated that he felt that his wrist disability was not fully contemplated by the rating schedule.  He maintained that he worked as a dentist and that he had not had to take any time off from his job due to his wrist disability.  He testified that he felt a squeezing in his right wrist if he had to use forceps to perform oral surgery but that it did not prevent him from doing his job.  He denied having any decreased sensation in the wrist.        

Based on this record the Board finds that an increased initial rating for the Veteran's right wrist disability is not warranted.  The highest assignable rating for limitation of wrist motion under Diagnostic Code 5215 is 10 percent.  Therefore, an increased initial rating cannot be assigned under Diagnostic Code 5215.  A rating in excess of 10 percent may be assigned for impairment of supination and pronation under Diagnostic Code 5213, but there is no objective medical evidence of any impairment of supination or pronation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5213.  Indeed, the medical evidence of record shows that the Veteran had full range of motion of his right wrist at all of his VA examinations, and other than reported pain, weakness, stretching, and pressure, examinations of his right wrist were found to be normal.  Therefore, an increased initial rating for a right wrist disability is also not warranted under Diagnostic Code 5213.  

The Board must also consider whether a higher disability evaluation is warranted due to functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran had painful ranges of motion at his August 2009 VA examination, he had full range of motion of his right wrist on all of the above examinations.  There is no evidence that the Veteran's right wrist had additional limitation of motion due to pain, weakness, fatigability, lack of endurance, or incoordination upon repetitive use.  Thus, the Board finds that any pain associated with the Veteran's disability is encompassed in the 10 percent rating currently assigned to his right wrist disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's right wrist disability did not warrant an initial rating in excess of 10 percent disabling for all periods under consideration.  The preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability 

The Board has evaluated the Veteran's back disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59. 

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease provides for evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine (100 percent);
 
Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);
 
Forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);
 
For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

The code for intervertebral disc syndrome (Diagnostic Code 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  Rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes requires evidence to show incapacitating episodes, which are defined as periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  

The Veteran's low back disability has been rated as 10 percent disabling under Diagnostic Code 5243, which contemplates intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Other applicable Diagnostic Codes include Diagnostic Code 5236, which contemplates sacroiliac injury and weakness; Diagnostic Code 5237, which contemplates lumbosacral strain; and Diagnostic Code 5242, which contemplates degenerative arthritis of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5236, 5237, 5242.    

It has not been contended or shown in this case that the Veteran currently has vertebral fracture or dislocation (Diagnostic Code 5235), spinal stenosis (Diagnostic Code 5238), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), or spinal fusion (Diagnostic Code 5241).  Specifically, no treatment record or VA examination show evidence of any vertebral fracture or dislocation, spinal stenosis, spondylolisthesis or segmental instability, ankylosing spondylitis, or spinal fusion.  Accordingly, the Diagnostic Codes pertaining to those disabilities are not applicable in the instant case.  

On VA examination in November 2006, the Veteran reported that he woke up occasionally with low back pain.  He stated that his aching, sharp low back pain occurred once a month and lasted for five hours.  He maintained that the pain level was a 5.  He reported that when the pain occurred, he could function without medication.  He stated that his low back disability did not cause incapacitation or functional impairment.  

Examination revealed normal gait and posture.  The Veteran did not require an assistive device for ambulation.  Although tenderness was noted in the paraspinal muscles, there was no evidence of radiating pain on movement, muscle spasm, or ankylosis.  Straight leg raising test was negative bilaterally.  Range of motion testing showed 90 degrees flexion and 30 degrees extension, lateral flexion bilaterally, and lateral rotation bilaterally.  There was pain on all ranges of motion, but upon repetitive use, the lumbar spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Inspection of the spine indicated normal head position with symmetry in appearance and symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the lower extremities revealed normal motor and sensory function.  Knee jerk and ankle jerk was 2+ bilaterally.  An x-ray of the lumbar spine revealed degenerative arthritis and joint narrowing.  The examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine.  

At an August 2009 VA examination, the Veteran reported being able to walk 1000 yards in approximately 30 minutes.  He complained of a history of falls and fatigue due to his low back disability.  He denied experiencing any stiffness, spasms, decreased motion, paresthesia, numbness, weakness, and bowel problems.  He stated that he had erectile dysfunction and bladder problems, which included urinary urgency and urinating 4-5 times a day at intervals of two to two and a half hours.  He maintained that his low back disability did not cause pain, incapacitation, or functional impairment.  He reported that he did not receive any treatment for his low back.  

Examination revealed normal gait and posture.  No assistive devices were needed for ambulation.  There was no evidence of tenderness, radiating pain on movement, muscle spasm, guarding of movement, weakness, atrophy, or ankylosis.  Muscle tone and musculature were normal.  Straight leg raising test was negative bilaterally.  Lasegue's sign was negative.  Range of motion testing showed 90 degrees flexion and 30 degrees extension, lateral flexion bilaterally, and lateral rotation bilaterally.  There was pain on flexion and extension, but upon repetitive use, the lumbar spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Inspection of the spine indicated normal head position with symmetry in appearance and symmetry of spinal motion with normal curvatures of the spine.  Genital examination was within normal limits.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the lower extremities revealed no sensory deficits from L1-L5 and S1.  There was no lumbosacral motor weakness, and the lower extremities showed no signs of pathologic reflexes.  Knee jerk and ankle jerk was 2+ bilaterally.  Cutaneous reflexes were normal, and there were no non-organic physical signs.  

The Veteran testified before the Board at a June 2010 hearing.  Testimony revealed, in pertinent part, that he experienced a sharp and piercing low back pain when he performed dental surgery about five or six times a month at work because he had to stand up for a prolonged period of time.  The Veteran testified that he relieved his back pain by either sitting down or arcing his back both forward and backwards.  He reported that he only suffered back pain when he stood or walked for prolonged periods of time.  He stated that he sometimes felt stiffness or pressure in the back when he woke up in the mornings.  He maintained that only on rare occasions did he use some over-the-counter topical medication.  He also testified that he had not been prescribed any bed rest and that he had not taken any time off from work due to his disability.    

Under the criteria delineated in the General Rating Formula for Diseases and Injuries of the Spine, a higher rating of 20 percent is warranted if there is flexion greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5236, 5237, 5242.  At both of the VA examinations in November 2006 and August 2009, there was no evidence of muscle spasms or guarding.  The Veteran also had normal gait, and inspection of the spine indicated normal head position with symmetry in appearance and symmetry of spinal motion with normal curvatures of the spine.  Regarding range of motion testing, the Veteran was found to have 90 degrees flexion and 30 degrees extension, lateral flexion bilaterally, and lateral rotation bilaterally.  There was pain on his ranges of motion, but following repetitive motion, the lumbar spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  His combined range of motion was 240 degrees.  Thus, the schedular criteria of Diagnostic Codes 5236, 5237, and 5242 cannot serve as a basis for an increased initial rating.  

In evaluating whether Diagnostic Code 5243, the code pertaining to intervertebral disc syndrome, would entitle the Veteran to a higher rating, the Board notes that under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 20 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  The Veteran did not report any incapacitating episodes of his low back disability at either his November 2006 VA examination or his August 2009 VA examination.  In fact, he testified at a June 2010 hearing before the Board that he had never been prescribed any bed rest for his low back disability.  The evidence does not show incapacitating episodes as defined by VA regulation.  Thus, the Veteran is not entitled to an increased initial rating based upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating if his chronic orthopedic and neurological manifestations are evaluated separately and combined with all other disabilities.

Turning to the orthopedic manifestations, on VA examination in both November 2006 and August 2009, the Veteran had 90 degrees flexion, and 30 degrees extension, lateral flexion bilaterally, and lateral rotation bilaterally.  There was pain on his ranges of motion, but following repetitive motion, the lumbar spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  These ranges of motion are considered to be normal for VA compensation purposes.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Additionally, there was no evidence that the Veteran had any guarding, muscle spasms, or abnormal gait or spinal contour.  Taken together, those orthopedic manifestations would not warrant a rating in excess of 10 percent under the general rating formula.  The requirement for a higher rating under the general rating formula, flexion greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, is not demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

On VA examination in November 2006, the examiner found that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the lower extremities revealed normal motor and sensory function.  Knee jerk and ankle jerk was 2+ bilaterally.  There was also no evidence of radiating pain on movement, and straight leg raising test was negative bilaterally.  At an August 2009 VA examination, the Veteran denied experiencing any paresthesia, numbness, weakness, and bowel problems, but he reported erectile dysfunction and bladder problems, which included urinary urgency and urinating 4-5 times a day at intervals of two to two and a half hours.  However, neurological examination of the lower extremities revealed no sensory deficits from L1-L5 and S1.  There was no lumbosacral motor weakness or radiating pain on movement, and the lower extremities showed no signs of pathologic reflexes.  Knee jerk and ankle jerk was 2+ bilaterally.  Cutaneous reflexes were normal, and there were no non-organic physical signs.  Lasegue's sign, and straight leg raising test was negative bilaterally.  

Additionally, the examiner found that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement, and a genital examination was within normal limits.  Although the Veteran has complained of neurological abnormalities related to his low back disability, such as urinary urgency and frequency or erectile dysfunction, there is no objective evidence of any neurological abnormalities of the lumbar spine.  Thus, the Board finds that a separate rating for the neurological manifestations of the Veteran's low back disability is not warranted because no neurological findings were objectively shown on examination or diagnosed by the examiner.

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran had painful ranges of motion at his November 2006 and August 2009 VA examinations, he had full range of motion of his lumbar spine on all of the above examinations.  There is no evidence that the Veteran's lumbar spine had additional limitation of motion due to pain, weakness, fatigability, lack of endurance, or incoordination upon repetitive use.  Thus, the Board finds that any pain associated with the Veteran's disability is encompassed in the 10 percent rating currently assigned to his low back disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  

In sum, the weight of the credible evidence demonstrates that the orthopedic and neurological manifestations of the Veteran's low back disability warrant no more than a 10 percent initial rating for all periods under consideration.  As the preponderance of the evidence is against the claim for an increased rating for a low back disability, the appeal must be denied.  38 U.S.C.A. § 5107(b).   

Extra-schedular Consideration 

The Board finds no evidence that the Veteran's service-connected right wrist and low back disabilities present such unusual or exceptional disability pictures at any time so as to require consideration of extra-schedular ratings.  38 C.F.R. § 3.321(b)(1).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected right wrist and low back disabilities do not result in marked functional impairment to degrees other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

The Board finds that the evidence does not show frequent hospitalization due to the right wrist and/or low back disabilities.  Although the Veteran has reported low back pain when standing up during dental surgery or pressure in his right wrist when using forceps at work, the Board finds that the Veteran's disabilities do not cause marked interference with his employment beyond that envisioned by the schedular ratings already assigned.  Consequently, the Board concludes that referral of this case for consideration of extra-schedular ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 


ORDER

The appeal concerning the issue of entitlement to an increased rating for a right total knee replacement is dismissed.  

An initial rating in excess of 10 percent for a right wrist disability is denied.  

An initial rating in excess of 10 percent for a low back disability is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


